

115 HR 710 IH: Health Coverage State Flexibility Act of 2017
U.S. House of Representatives
2017-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 710IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2017Mr. Flores introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Patient Protection and Affordable Care Act to better align the grace period required
			 for non-payment of premiums before discontinuing coverage under qualified
			 health plans with such grace periods provided for under State law.
	
 1.Short titleThis Act may be cited as the Health Coverage State Flexibility Act of 2017. 2.Aligning qualified health plan grace period requirements with State law grace period requirementsSection 1412(c)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18082(c)(2)) is amended—
 (1)in subparagraph (B)(iv)(II), by striking a 3-month grace period and inserting a grace period specified in subparagraph (C); and (2)by adding at the end the following new subparagraph:
				
 (C)Grace period specifiedFor purposes of subparagraph (B)(iv)(II), the grace period specified in this subparagraph is— (i)for plan years beginning before January 1, 2018, a 3-month grace period; and
 (ii)for plan years beginning during 2018 or a subsequent year, such grace period for non-payment of premiums before discontinuing coverage as is applicable under the State law of the State in which the Exchange operates to health insurance coverage offered in the individual market (or, in the case such a State law is not in place for the State involved, a 1-month grace period)..
			